        Case 1:20-cv-00237-KK-SCY Document 124 Filed 05/13/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LAUREN ADELE OLIVER,
an individual,

        Plaintiff,

v.                                                           Case No. 1:20-CV-00237-KK-SCY

MEOW WOLF, INC., a Delaware
corporation; VINCE KADLUBEK,
an individual and officer; and
DOES 1-50,

        Defendants.

        UNOPPOSED MOTION TO EXTEND MOTION TO COMPEL DEADLINE

        Defendants Meow Wolf, Inc. and Vince Kadlubeck (collectively, “Defendants”), through

their undersigned counsel, hereby move for an extension of the Motion to Compel deadline by

thirteen (13) days and as grounds therefore state:

        1.      Defendant Meow Wolf, Inc. served Plaintiff Lauren Adele Oliver with discovery

on March 23, 2021.

        2.      Plaintiff Lauren Adele Oliver served objections and responses to discovery on April

22, 2021.

        3.      Pursuant to D.N.M.LR-Civ. 26.6, Defendants must file their motion to compel by

May 13, 2021.

        4.      The parties are continuing their attempts to resolve the objections and therefore

request that the Court grant a thirteen (13) day extension of the deadline under D.N.M.LR-Civ.

26.6.

        5.      Plaintiff approves this extension.
      Case 1:20-cv-00237-KK-SCY Document 124 Filed 05/13/21 Page 2 of 3




       For the foregoing reasons, the parties respectfully request that the Court extend the deadline

to file motions to compel, if such motions are necessary, by thirteen (13) days up to and including

May 26, 2021.

Dated: May 13, 2021

                                                      Respectfully submitted,

                                                      BARDACKE ALLISON LLP

                                                       /s/ Breanna Contreras
                                                      Benjamin Allison
                                                      Breanna Contreras
                                                      P.O. Box 1808
                                                      141 East Palace Avenue
                                                      Santa Fe, New Mexico 87504-1808
                                                      (505) 995-8000
                                                      ben@bardackeallison.com
                                                      breanna@bardackeallison.com

                                                      Attorneys for Defendants Meow Wolf, Inc.
                                                      and Vince Kadlubeck

Approved by:

ERICKSEN ARBUTHNOT

By:    /s/ Jesse A. Boyd
       (approved via email 5/13/21)
       JESSE A. BOYD
       ANDREW J. CHAN
       2300 Clayton Road, Suite 350
       Concord, California 94520
       (510) 832-7770
       (510) 832-0102 facsimile
       jboyd@ericksenarbuthnot.com
       achan@ericksenarbuthnot.com
       Case 1:20-cv-00237-KK-SCY Document 124 Filed 05/13/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of May, 2021, a true and correct copy of the foregoing
document was served via CM/ECF on all interested parties. I further certify that I mailed the
foregoing document and the notice of electronic filing by first-class mail to the following non-
CM/ECF participants: N/A.


                                                             /s/ Breanna Contreras
                                                             Breanna Contreras
